DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.  The arguments are presented that the prior art would not teach the amended claim limitations of battery packs being divided into operational and reserve battery packs.  These arguments are not found persuasive due to the fact that these limitations would not require any change in battery pack structure.  Any connected battery pack would act as an operational battery pack and any disconnected battery pack would act as a reserve battery pack.  Since Baronti teaches a plurality of battery packs (modules) electrically connected and at least one disconnect mechanism .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-10, 13, 15, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baronti et al. (“Design of a Module Switch for Battery Pack Reconfiguration in High-Power Applications” 2012 IEEE International Symposium on Industrial Electronics, hereafter Baronti) in view of Schaffner et al. (US 2014/0242420 A1, hereafter Schaffner).
With regard to claim 1, Baronti teaches a battery pack for a battery system having a plurality of battery packs connected in series [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 2, pg. 1334 col. 1 paragraph 1, fig. 1, fig. 3], the battery pack comprising:
a plurality of lithium-ion battery cells [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, fig. 1, fig. 3];
a disconnect mechanism (module bypass switch) operable in an operational position between a battery bus and the plurality of lithium-ion battery cells and a bypass 
a battery management system (module management unit and pack management units) configured to when the disconnect mechanism is in the operational position (non-bypass): monitor battery pack performance; and responsive to detecting a triggering event in the battery pack performance (temperature, current and voltage), cause the disconnect mechanism to be in the bypass position [pg. 1330 paragraph 1, pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, fig. 1, fig. 3].
Baronti teaches a current sensor (module management unit and shunt resistor) [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, fig. 1, fig. 3] but does not explicitly teach a current sensor that sends signals or disconnecting based on the current sensor signal.  However, in the same field of endeavor, Schaffner teaches a current sensor monitors the current of batteries and  sends signals to a battery management system (battery module processor) and teaches that batteries may be disconnected based on the current signals [0006, 0009, 0014, 0038, 0040-0041].  It would have been obvious to one of ordinary skill in the art to use the disconnecting based on a current sensor signal of Schaffner with the battery pack of Baronti for the benefit of allowing for disconnection of cells with sensed over-currents [Schaffner 0040], when combined with the battery pack of Baronti this would result in over-current cells being in the bypass position.
Baronti teaches a plurality of battery packs (modules) with module management units that communicate with pack management units and each pack having a module bypass switch that may be switched based on triggering events (including voltage, temperature, current, and power demand) [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 
	Baronti does not explicitly teach an operational and a reserve battery pack.  However these limitations would not require any change in battery pack structure.  Any connected battery pack would act as an operational battery pack and any disconnected battery pack would act as a reserve battery pack.  Since Baronti teaches a plurality of battery packs (modules) electrically connected and at least one disconnect mechanism associated with the respective battery pack in the plurality of battery packs (module bypass switch) operable in an operational position between the battery pack connect and the plurality of lithium-ion battery cells of the respective battery pack and a bypass 
	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With regard to claim 4, Baronti teaches detecting a thermal increase condition [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, pg. 1334 col. 1 paragraph 1, fig. 1, fig. 3].  Baronti does not explicitly teach disconnecting a battery pack due to a thermal increase condition.  However, in the same field of endeavor, Schaffner teaches a temperature sensor monitors the current of batteries and sends signals to a battery management system (battery module processor) and teaches that batteries may be disconnected based on the temperature signals [0009, 0011, 0040, 0063-0064].  It would have been obvious to one of ordinary skill in the art to use the disconnecting based on a temperature sensor signal of Schaffner with the battery pack of Baronti for the benefit of allowing for disconnection of cells that are too hot [Schaffner 0040, 0064], 
With regard to claim 5, Baronti teaches detecting voltage and temperature and would therefore be capable of performing the claimed function [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, pg. 1334 col. 1 paragraph 1, fig. 1, fig. 3].
With regard to claim 6, Baronti teaches a solid state switch (MOSFET’s) [pg. 1332 paragraph 2]. 
With regard to claim 7, Baronti teaches a disconnect mechanism control (module management unit) configured to cause the disconnect mechanism to be in the operational position when energized and cause the disconnect mechanism to be in the bypass position when de-energized (two switches are used with one energized with the other de-energized) [pg. 1332 col. 1 paragraph 2-col. 2 paragraph 3, fig. 3].
With regard to claim 8, Baronti teaches a battery system comprising:
a plurality of battery packs (modules) electrically connected in series, a respective battery pack in the plurality of battery packs comprising a plurality of lithium-ion battery cells [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 2, pg. 1334 col. 1 paragraph 1, fig. 1, fig. 3], 
a battery pack connection configured to connect at least two of the battery packs in the plurality of battery packs in series (series connection) [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 2, pg. 1334 col. 1 paragraph 1, fig. 1, fig. 3]; and
at least one disconnect mechanism associated with the respective battery pack in the plurality of battery packs (module bypass switch) operable in an operational position between the battery pack connect and the plurality of lithium-ion battery cells of 
a battery management system (module management unit and pack management units) configured to: monitor battery pack performance; and responsive to detecting a triggering event in the battery pack performance (temperature, current and voltage), cause the disconnect mechanism to be in the bypass position [pg. 1330 paragraph 1, pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, fig. 1, fig. 3].
Baronti does not explicitly teach an operational and a reserve battery pack.  However these limitations would not require any change in battery pack structure.  Any connected battery pack would act as an operational battery pack and any disconnected battery pack would act as a reserve battery pack.  Since Baronti teaches a plurality of battery packs (modules) electrically connected and at least one disconnect mechanism associated with the respective battery pack in the plurality of battery packs (module bypass switch) operable in an operational position between the battery pack connect and the plurality of lithium-ion battery cells of the respective battery pack and a bypass position and teaches the used modules may be reconfigured based on power demand it would be capable of having an operational module and a reserve module [pg. 1330 paragraph 1, pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, fig. 1, fig. 3]. 
Baronti teaches a current sensor (module management unit and shunt resistor) [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, fig. 1, fig. 3] but does not explicitly teach a current sensor that sends signals or disconnecting based on the current sensor signal.  However, in the same field of endeavor, Schaffner teaches a current sensor monitors the current of batteries and  sends signals to a battery management system 
With regard to claim 9, Baronti teaches a disconnect mechanism and bus-power pass through and teaches they are in communication with battery packs and battery pack connections [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, fig. 1, fig. 3].  Baronti does not explicitly teach that the features are integrally formed, however this would be an obvious variant to one of ordinary skill in the art with an expectation that integrally they continue to perform the same function.  See MPEP 2144.04 V.
With regard to claim 10, Baronti teaches a disconnect mechanism control (module management unit) operably coupled to an associated one of the at least one disconnect mechanisms  and responsive to the triggering event, the at least one disconnect mechanism is configured to cause the disconnect mechanism to be in the operational position when energized and cause the disconnect mechanism to be in the bypass position when de-energized (two switches are used with one energized with the other de-energized) [pg. 1332 col. 1 paragraph 2-col. 2 paragraph 3, fig. 3].
With regard to claim 13, Baronti teaches a solid state switch (MOSFET’s) [pg. 1332 paragraph 2]. 
With regard to claim 15, Baronti teaches connecting cells in series to obtain desired voltages and teaches voltages may be over 1kV (which overlaps and obviates the claimed range) [pg. 1330 col. 1 paragraph 1].
With regard to claims 21 and 23, Baronti teaches a current sensor (module management unit and shunt resistor) [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, fig. 1, fig. 3] but does not explicitly teach a current sensor that sends signals or disconnecting based on the current sensor signal.  However, in the same field of endeavor, Schaffner teaches a current sensor monitors the current of batteries and sends signals to a battery management system (battery module processor) and teaches that batteries may be disconnected based on the current signals [0006, 0009, 0014, 0038, 0040-0041].  Schaffner further teaches detecting high current over a given threshold [0041], which would occur during rapid spikes and therefore obviate detecting rapid spikes.  It would have been obvious to one of ordinary skill in the art to use the disconnecting based on a current sensor signal of Schaffner with the battery pack of Baronti for the benefit of allowing for disconnection of cells with sensed over-currents [Schaffner 0040], when combined with the battery pack of Baronti this would result in over-current cells being in the bypass position.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baronti and Schaffner as applied to claims 1, 4-10, 13, 15, 21, and 23 above, and further in view of Takeyama et al. (US 2014/0186665 A1, hereafter Takeyama).
With regard to claim 16, Baronti teaches a battery system as detailed in the rejection of claim 8 above but does not explicitly teach that it configured to operate a .

Claim 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baronti and Schaffner as applied to claims 1, 4-10, 13, 15, 21, and 23 above, and further in view of Keates et al. (US 2017/0187078 A1, hereafter Keates).
With regard to claims 22 and 24, Baronti teaches a current sensor (module management unit and shunt resistor) [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, fig. 1, fig. 3] but does not explicitly teach a current sensor that sends signals or disconnecting based on the current sensor signal.  However, in the same field of endeavor, Schaffner teaches a current sensor monitors the current of batteries and  sends signals to a battery management system (battery module processor) and teaches that batteries may be disconnected based on the current signals [0006, 0009, 0014, 0038, 0040-0041].  It would have been obvious to one of ordinary skill in the art to use the disconnecting based on a current sensor signal of Schaffner with the battery pack of Baronti for the benefit of allowing for disconnection of cells with sensed over-currents [Schaffner 0040], when combined with the battery pack of Baronti this would result in over-current cells being in the bypass position.
.

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baronti and Schaffner as applied to claims 1, 4-10, 13, 15, 21, and 23 above, and further in view of Forssell et al. (US 2018/0319287 A1, hereafter Forssell).
With regard to claims 25 and 26, Baronti teaches a plurality of battery packs (modules) electrically connected and at least one disconnect mechanism associated with the respective battery pack in the plurality of battery packs (module bypass switch) operable in an operational position between the battery pack connect and the plurality of lithium-ion battery cells of the respective battery pack and a bypass position and teaches the used modules may be reconfigured based on power demand (which would require some form of communications signal) it would be capable of having an operational module and a reserve module [pg. 1330 paragraph 1, pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, fig. 1, fig. 3].  Baronti does not explicitly teach detecting or transmitting signals based on peak load in order to transition reserve battery packs to operational positions.  However, in the same field of endeavor, Forssell teaches connecting a second (reserve) battery pack when a predefined additional load (peak load) is detected [0016].  Based on the teachings of Forssell and Baronti one of ordinary skill in the art would find it obvious to set reserve battery packs to operational to allow for reconfiguration based on power demand [Baronti pg. 1330 paragraph 1, pg. 1331 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Halsey (US 2018/0241227 A1) teaches assigning battery modules to a selected set or reserve set to balance overall voltage [0029].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        

/STEWART A FRASER/Primary Examiner, Art Unit 1724